                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:16CR40

        vs.
                                                              ORDER ON APPEARANCE FOR
CARL E. TABLER, JR.,                                        SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on December 2, 2019 regarding Petition for
Offender Under Supervision [73]. Michael J. Hansen represented the defendant. Kelli L. Ceraolo
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska, at 11:00 a.m. on January 16, 2020.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 2nd day of December, 2019.

                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
